Case 6:21-cv-00975-PGB-DCI Document 143 Filed 08/28/21 Page 1 of 3 PageID 4773




                       UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF FLORIDA
                            ORLANDO DIVISION


 LUCAS WALL,                                  :
                                              :
      Plaintiff,                              :   Case No. 6:21-cv-975-PGB-DCI
                                              :
 v.                                           :   District Judge Paul Byron
                                              :
 CENTERS FOR DISEASE                          :   Magistrate Judge Daniel Irick
 CONTROL & PREVENTION et al.                  :
                                              :
      Defendants.                             :


       PLAINTIFF’S RESPONSE TO ORDER TO SHOW COMPLIANCE

      COMES NOW plaintiff, pro se, and responds to the Court’s Order to Show Com-

 pliance (Doc. 142) issued Aug. 27. The Court mistakenly wrote: “Plaintiff has failed

 to file a Case Management Report within the time required by Local Rule 3.02(b)”

 and directed me “to file a written response within fourteen (14) days from the date

 of this Order why this case should not be dismissed, pursuant to Local Rule 3.10,

 for lack of prosecution due to the non-filing of a Case Management Report…”

      All parties conferred earlier this month regarding the need for a Case Manage-

 ment Report. On Aug. 19, we filed a Joint Notice of Compliance with Court Order

 (Doc. 30) Regarding Determination of Exemption to Filing Case Management Re-

 port. Doc. 131. The Court appears to have overlooked this joint notice, as it did not

 cite the notice in its Order to Show Compliance.




                                          1
Case 6:21-cv-00975-PGB-DCI Document 143 Filed 08/28/21 Page 2 of 3 PageID 4774




    All parties “hereby certify that, in compliance with this Court’s directions in the

 Order dated June 17, 2021 (Doc. 30), they have consulted Local Rule 3.02 and con-

 ferred with each other, and have determined that this action falls under the excep-

 tion in Local Rule 3.02(d)(2): an action for review on an administrative record that

 is not under the Employee Retirement Income Security Act of 1974. Accordingly,

 pursuant to Local Rule 3.02(a), no case management conference or case manage-

 ment report is required of the parties at this time.” Id.

    This case should not be dismissed for lack of prosecution because all parties

 complied with the Court’s Order that “The parties are DIRECTED to consult Local

 Rule 3.02 to determine whether this action requires a case management confer-

 ence and case management report (CMR), or if it falls under one of the exceptions

 listed in Local Rule 3.02(d).” Doc. 30 at 2. Furthermore, there is clearly no lack of

 prosecution of this case as all parties, including myself, have filed documents mul-

 tiple times a week throughout the pendency of this case.

    If the Court believes the parties erred in determining that this lawsuit is exempt

 from a Case Management Report, it should order us to hold a Case Management

 Conference and then file a report. Dismissal under Rule 3.10 for failure to prose-

 cute would be wholly inappropriate and detrimental to justice when the parties

 have complied with Local Rule 3.02 and are far along in briefing several dispositive

 motions.




                                           2
Case 6:21-cv-00975-PGB-DCI Document 143 Filed 08/28/21 Page 3 of 3 PageID 4775




 Certification of Consultation
 Although no consultation with the defendants is required for this response, I dis-
 cussed this matter via e-mail with them anyway Aug. 27 to ensure all remain in
 agreement with the joint notice filed Aug 19. Doc. 131.

 I hereby certify that Stephen Pezzi, counsel for the Federal Defendants; David
 Wood, counsel for the Defendant Central Florida Regional Transportation Author-
 ity; and Sally Culley, counsel for Defendant Greater Orlando Aviation Authority,
 all confirm their clients’ position on the need for a Case Management Report is
 unchanged since the parties’ joint notice filed Aug. 19



 Respectfully submitted this 28th day of August 2021.



 Lucas Wall, plaintiff
 435 10th St., NE
 Washington, DC 20002
 Telephone: 202-351-1735
 E-Mail: Lucas.Wall@yahoo.com




                                         3
